PER CURIAM.
Appellants seek reversal of a final judgment, entered pursuant to jury verdict, finding against appellants on their counterclaim and awarding appellee $32,077.81, said amount including the principals upon a promissory note and an open account, attorneys’ fees and costs.
As grounds for reversal, appellants contend that the instructions to the jury were erroneous and that the trial court erred in its ruling regarding the inadmissibility of a tape recorded telephone conversation. We have given full consideration to the record on appeal and the briefs and oral arguments submitted by the parties. It appearing therefrom that appellants have failed to demonstrate that prejudicial error was committed in the proceedings below, the judgment appealed herein is affirmed.
SPECTOR, Acting C. J., and JOHNSON and BOYER, JJ., concur.